Citation Nr: 1132868	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected post traumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

These matters come to the Board of Veterans' Appeals (Board) by means of rating decisions rendered by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) in May 2006 (TDIU) and April 2007 (PTSD).

In October 2009, the Veteran testified at a hearing conducted by a Decision Review Officer at the RO.  In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the claims folder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service-connected PTSD warrants an increase to either 70 or 100 percent.  He also contends that TDIU should be granted, based on his unemployability brought about by his PTSD.  See May 2011 brief submitted by the Veteran's attorney.  

Review of the Veteran's claims file shows that both VA and private medical evidence has been associated therein, pertaining to both of the issues now before the Board on appeal.  These include VA outpatient and inpatient medical records, dated most recently in November 2009.  VA PTSD examination reports are also on file; these include those dated in April 2006, April 2007, and December 2009.  
The private medical evidence of record include a June 2007 employability evaluation completed by C.A.Y., M.A., C.R.C. (and a February 2011 addendum report); an April 2010 examination report, conducted by R.P., MD; and the report of an independent psychological examination, conducted by P.S., clinical neuropsychologist and psychologist.  

As noted, the most recent VA medical records on file are dated in November 2009.  Review of the February 2011 addendum report submitted by C.A.Y. shows that he cited to the medical evidence which had been reviewed.  This evidence was noted to include a "March 2/10" VA examination report and VA outpatient medical records dated "through January 24, 2011."  Also, the Veteran's attorney, as part of his May 2011 brief, cited specifically to VA medical records from "Danville, Illinois" dated "1/24/11."  Again, no VA medical records dated after November 2009 are shown to be currently associated with the Veteran's claims folder.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Id. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claims, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  As some VA medical records appear to be missing from the Veteran's claims folder, further development to obtain those VA records is required.








Accordingly, this case is REMANDED for the following development and consideration:

1.  The RO should take all necessary steps to obtain VA outpatient treatment records associated with all treatment afforded the Veteran since November 2009.  The report of a VA examination, dated on or about March 2, 2010, should also be sought.  If, after making reasonable efforts, the RO cannot locate such records, the RO must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

VA efforts must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).

2.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any ordered action is determined to have not been undertaken or to have been taken in a deficient manner, take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).


3.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the appellant with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2010).

4.  Thereafter, the RO should review all of the evidence of record and readjudicate the issues on appeal.  The RO is advised that it is to make a determination based on the appropriate laws and regulations, and any other applicable legal precedent.  If the benefits sought on appeal remain in any respect denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



